236 F.2d 812
GULF OIL CORPORATION and Gulf Refining Company, Petitioners,v.FEDERAL POWER COMMISSION, Respondent.
No. 15471.
United States Court of Appeals Fifth Circuit.
June 30, 1956.Rehearing Denied Aug. 21, 1956.

Archie D. Gray, Pittsburgh, Pa., Jesse P. Luton, Jr., Ft. Worth, Tex., Merle E. Minks, Houston, Tex., Stewart W. Mark, Tulsa, Okl., for petitioners.
Willard W. Gatchell, Gen. Counsel for Federal Power Commission, Lambert McAllister, Asst. Gen. Counsel, Pascal B. Frazier, Washington, D.C., for respondent.
Before BORAH, RIVES, and BROWN, Circuit Judges.
BORAH, Circuit Judge.


1
This is a companion case to the four cases we have decided today in Numbers 15,320-- Magnolia Petroleum Co. v. Federal Power Commission, 15,321-- Ohio Oil Co. v. Federal Power Commission, 15,352-- Superior Oil Co. v. Federal Power Commission, and 15,354-- West v. Federal Power Commission, 236 F.2d 785.


2
Petitioners herein were among the numerous producers who filed with the Commission applications for rehearing of Order 174-A.  They, like the other applicants for rehearing, were granted oral argument before the full Commission and were afforded an opportunity to file briefs in support of their applications.  Following the submission of briefs and oral arguments, as in the other cases, the Commission by order issued September 24, 1954, amended Order 174-A in a respect immaterial to these petitioners, and extended the time for compliance with the order from October 1 to December 1, 1954, but it took no further action at that time upon the applications for rehearing.  Thereafter, on December 17, 1954, the Commission issued Order 174-B in which it amended and restated Order 174-A and denied all applications for rehearing respecting Order 174-A, including those which had been filed by petitioners herein.  Following this action by the Commission and on February 10, 1955, petitioners filed in this Court their petition for review of Order 174-B and prayed that it be 'set aside, vacated, and held for naught.'


3
Petitioners' basic contentions and the grounds asserted for vacating Order 174-B are in essence identical to those urged by petitioner in the four companion cases, supra,1 and what we have said in those cases is dispositive of this case.  Accordingly, and for the reasons there stated at length we concluded that the order is not reviewable and that the petition for review must be dismissed for lack of jurisdiction.


4
Dismissed.


5
JOHN R. BROWN, Circuit Judge dissenting.  For dissenting opinion see 236 F.2d 785.

On Petition for Rehearing

6
PER CURIAM.


7
As neither of the judges who concurred in the decision of the court in the above numbered and entitled cause is of opinion that the petition for rehearing should be granted, it is ordered that the said petition be, and the same is hereby, denied.


8
JOHN R. BROWN, Circuit Judge, dissents.



1
 See footnote 7, Magnolia Petroleum Co. v. Federal Power Commission, No. 15,320